Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 – 13 were previously pending and subject to a non-final office action mailed 02/24/2021. Claims 1 – 10 & 12 – 13 were amended in a reply filed 06/24/2021. Claims 1 – 13 are currently pending and subject to the final office action below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/15/2021 & 08/30/2021 were filed before the mailing date of this office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
The currently amended claims have overcome the previous rejection under 35 USC 112(b). However, see below for new grounds of rejection under 35 USC 112(b).

Applicant’s arguments with respect to the previous rejection under 35 USC 101 have been considered but are not persuasive.

Applicant argues that “The inventions of amended independent claims 1, 12, and 13 are not merely reciting abstract ideas. The amended independent claims 1, 12, and 13 include additional elements of “extracting an available vehicle which is available as a delivery destination of luggage within a predetermined range from the plurality of the vehicles based on real time position GPS data acquired from the GPS modules, the plurality of the vehicles being rented as an accommodation place of an object, when a user of a delivery service in which an interior space of a vehicle including a trunk of the plurality of the vehicles is able to be designated as the delivery destination of the luggage, requests the delivery of the luggage to a provider that provides the delivery 

Examiner respectfully disagrees. In Bascom, the Courts concluded that the claim limitations taken as an “ordered combination” under step two are an inventive concept, sufficient for patent eligibility under 35 USC 101. Because of the ordered combination elements, the claims in BASCOM were considered to improve the functionality of the computer, and thus amounted to significantly more under step two of the Alice analysis. Contrary to BASCOM, the instant claimed invention, when implemented, does not improve the functionality of the computer nor does it improve a technology/technical field. For example, as per step 2A Prong 2, the recited judicial exception of “detect vehicle positions of the plurality of the vehicles,” “extract an available vehicle which is available as a delivery destination of luggage within a predetermined range from the plurality of the vehicles,” “the plurality of the vehicles being rented as an accommodation place of an object, when the user of the delivery service in which an interior space of a vehicle including a trunk of the plurality of the vehicles is able to be designated as the delivery destination of the luggage, requests the delivery of the luggage to a provider that provides the delivery service,” “notify the user of the extracted available vehicle,” and “when a predetermined period before an end of a rental period during which the vehicle is rented to the user has been passed and the luggage has not been delivered, transmit a non- delivery notification to the provider of the delivery service” is not integrated into a practical application. In particular, the additional computer-related elements are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The function of “the CPU is configured to receive GPS 

Applicant’s arguments with respect to the previous rejection under 35 USC 103 have been considered but are not persuasive.

Applicant argues that “Throughout the disclosure of Beaurepaire, Beaurepaire at least fails to teach extracting an available vehicle which is available as a delivery destination of luggage within a predetermined range from the plurality of the vehicles based on real time position GPS data acquired from the GPS modules, the plurality of the vehicles being rented as an accommodation place of an object, when a user of a delivery service in which an interior space of a vehicle including a trunk of the plurality of the vehicles is able to be designated as the delivery destination of the luggage, requests the delivery of the luggage to a provider that provides the delivery service and transmitting a non-delivery notification to the provider of the delivery service, when a predetermined period before an end of a rental period during which the vehicle is rented to the user has been passed and the luggage has not been delivered as recited in the amended independent claims 1, 12, and 13.”

Examiner respectfully disagrees, as Beaurepaire disclose the limitation “extract an available vehicle which is available as a delivery destination of luggage within a predetermined range from the plurality of the vehicles based on real time position GPS 

Applicant’s arguments with respect to the newly added limitation “when a predetermined period before an end of a rental period during which the vehicle is rented to the user has been passed and the luggage has not been delivered” in claims 1, 12, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 – 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1, 12, & 13 recite the limitation: “extract(ing) an available vehicle which is available as a delivery destination of luggage within a predetermined range from the plurality of the vehicles…” 

A review of Applicant’s entire specification produced the following relevant sections:

Para [0307] “For example, the target vehicle extracting unit 3208 extracts a target vehicle that satisfies conditions associated with a parking place corresponding to a request from the renter user or the like from a plurality of candidate vehicles. Specifically, the target vehicle extracting unit 3208 extracts target vehicles of which the parking place at the time of rental is within a predetermined range (for example, 500 meters or less) from a designated position designated by the renter user in the delivery 

Para [0396] “In this embodiment, when a user requests a delivery company to deliver luggage, the target vehicle extracting unit 3208 extracts vehicles 10 (target vehicles) of which a parking place at the time of rental as an accommodation place of an object is within a predetermined range from the current position of the user or a designated position designated by the user from a plurality of vehicles 10 (candidate vehicles).”

Para [0397]   “Accordingly, the central server 30 or the like can notify the user of only the vehicles 10 of which a parking place at the time of rental as an accommodation place of an object is within a predetermined range from the position of the user or the designated position as target vehicles.”

While the aforementioned sections of Applicant’s instant specification disclose extracting a vehicle that is within a predetermined range from the current position of the user or a designated position designated by the user – they fail to disclose “extract(ing) an available vehicle which is available as a delivery destination of luggage within a predetermined range from the plurality of the vehicles” as claimed. For example, there is not written support for identifying a vehicle that is within a certain distance from a group of vehicles.

2 – 11 are rejected under 112(a) for inheriting, and failing to remedy, the deficiencies of the independent claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to 1, 12, & 13, the Applicant claims, “detect vehicle positions of the plurality of the vehicles; extract(ing) an available vehicle which is available as a delivery destination of luggage within a predetermined range from the plurality of the vehicles…”  The Applicant has rendered these claims indefinite and unclear for failing to particular define their invention.  In particular, it is unclear as to whether this limitation should be interpreted as extracting an additional vehicle that is separate from “the plurality of the vehicles,” or if the vehicle that is extracted is detected as being within a range from “the plurality of the vehicles,” or if the vehicle that is extracted is a part of the group of “the plurality of the vehicles.” For the purpose of examination, this limitation will be interpreted as extracting or identifying a vehicle that is within a predetermined range from any location, other vehicle, or group of vehicles, or equivalents thereof.

Claims 1, 12, & 13 recite the limitation “the plurality of the vehicles being rented as an accommodation place of an object, when the user of the delivery service in which an interior space of a vehicle including a trunk of the plurality of the vehicles is able to be 

Claims 1, 12, & 13 recite the limitation "the vehicle is rented to the user" in the last limitation of these claims. There is insufficient antecedent basis for this limitation in the claims. For example, multiple vehicles were previously introduced, so it is unclear if this limitation refers to one of “the plurality of the vehicles being rented as an accommodation place of an object” in the “extract(ing)” limitation – or to “the extracted available vehicle” from the “notify” limitation.

In addition, claims 2 – 11 are rejected under 35 USC 112(b) for inheriting the deficiencies while failing to remedy them.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite: “detect vehicle positions of the plurality of the vehicles,” “extract an available vehicle which is available as a delivery destination of luggage within a predetermined range from the plurality of the vehicles,” “the plurality of the vehicles being rented as an accommodation place of an object, when the user of the delivery service in which an interior space of a vehicle 
	
2A Prong 1: The limitations of “detect vehicle positions of the plurality of the vehicles,” “extract an available vehicle which is available as a delivery destination of luggage within a predetermined range from the plurality of the vehicles,” “the plurality of the vehicles being rented as an accommodation place of an object, when the user of the delivery service in which an interior space of a vehicle including a trunk of the plurality of the vehicles is able to be designated as the delivery destination of the luggage, requests the delivery of the luggage to a provider that provides the delivery service,” “notify the user of the extracted available vehicle,” and “when a predetermined period before an end of a rental period during which the vehicle is rented to the user has been passed and the luggage has not been delivered, transmit a non- delivery notification to the provider of the delivery service,” as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in a commercial interaction but for the recitation of generic computer components. That is, other than reciting “CPU,” “GPS modules,” “non-transitory storage medium,” and “information processing device” configured to implement the functions, nothing in the claim element precludes the step from practically being performed in a commercial transaction. For example, but for the “CPU,” “GPS modules,” “non-transitory storage medium,” and “information processing device” language, the functions in the context of this claim encompasses a rental of a delivery location to a customer in which the customer is notified of an available vehicle to accept delivery of an item after the customer requests delivery of an item and a courier is notified when a rental period of the delivery location is near expiration. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by a human but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human 

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related elements of “CPU,” “GPS modules,” “non-transitory storage medium,” and “information processing device” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “vehicle,” “delivery destination,” “luggage,” “object,” “provider of the delivery service,” “interior space,” and “trunk” are recited at a high level of generality and merely limits the field of use to the shipping field. The function of “the CPU is configured to receive GPS data transmitted from GPS modules of a plurality of vehicles” is mere extra-solution activity that is appended to the judicial exception. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “CPU,” “GPS modules,” “non-transitory storage medium,” and “information processing device” amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Likewise, the additional elements of “vehicle,” “delivery destination,” “luggage,” “object,” “provider of the delivery service,” “interior space,” and “trunk” are recited at a high level of generality and merely limits the field of use to the shipping field. The extra-solution activity of “the CPU is configured to receive GPS data transmitted from GPS modules of a plurality of vehicles” is similar to functionality found by the courts to be well-understood, routine, and conventional activities (See MPEP § 2106.05(d)(II), noting Receiving or transmitting data over a network), and thus do not amount to significantly more. There is no 

Furthermore, dependent claims 2 – 11 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional computer-related elements of “information processing device” and “CPU” in the dependent claims are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “vehicles,” “parking place,” “user,” “luggage,” “provider,” “door,” “interior space,” and “vehicle rental service” in dependent claims are recited at a high level of generality and merely limits the field of use to the shipping field. The elements of “display the available vehicle on a predetermined web page of a web site corresponding to the delivery service or a window corresponding to an application program installed in the terminal to cooperate with the web site, when the user issues the delivery request of the luggage from the terminal by using the web site or the application program” amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). The extra-solution activity of “transmit key information… to both the user and the provider of the delivery service,” “a storage unit configured to store reward information,” and “a reward giving unit configured to update the reward information,” is similar to functionality found by the courts to be well-understood, routine, and conventional activities (See MPEP § 2106.05(d)(II), noting Receiving or transmitting data over a network, Storing and retrieving information in memory, and Electronic recordkeeping), and thus do not amount to significantly more. The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea with generic computer components that conduct generic computer functions within a certain field of use, and thus are ineligible.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, 6 – 8, & 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire et al. (US 20160189098 A1), in view of Erestam (US 20190088069 A1), in view of Thomas (US 20090043617 A1).

As per claim 1, Beaurepaire discloses an information processing device comprises a CPU ([0047], [0094], [0137], [0163], [0317]),

the CPU is configured to receive GPS data transmitted from GPS modules of a plurality of vehicles, each vehicle has a GPS module; detect vehicle positions of the plurality of the vehicles ([0038] & [0066], “ the configuration platform 109 determines the one or more vehicles based, at least in part, on …positioning device location information (105)… associated with the vehicles,” which, as per [0035] & [0063], is location information from a GPS device associated with each vehicle.);

•  extract an available vehicle which is available as a delivery destination of luggage within a predetermined range from the plurality of the vehicles based on real time position GPS data acquired from the GPS modules, the plurality of the vehicles being rented as an accommodation place of an object, when the user of the delivery service in which an interior space of a vehicle including a trunk of the plurality of the vehicles is able to be designated as the delivery destination of the luggage, requests the delivery of the luggage to a provider that provides the delivery service (See Fig. 3, step 305, & [0058], noting extracting “at least one vehicle from the one or more vehicles” that is “capable of accepting the delivery of an item.” As per Fig. 3, step 301, & [0056], the extraction of an available vehicle is responsive to receiving “a request for at least one delivery of at least one item to at least one delivery location associated with at least one user.” Also see Fig. 8A & [0076], noting searching “for one or more nearby cars… The delivery company 803 …can then select/reserve one or more of the identified nearby cars as the delivery location.” Also see [0050], noting determining a vehicle to accept a delivery. As per [0067] & [0078], the vehicle is rented for a time span to accommodate the delivery of an item for a user. As per [0038] & [0049], multiple vehicles are determined that are ‘within a predetermined range from the plurality of the vehicles,’ as the identified vehicles are determined based “on a proximity to the delivery location, a current location of the user, a future location of the user, or a combination thereof.” Also see Fig. 10B, noting “nearby cars detected,” and [0091], noting selecting the nearest vehicle of the plurality of proximate vehicles “that is nearest to the user's current location” for delivery. As per [0032], [0034], [0039], [0059], [0066], [0072], [0078], & [0086], the trunk of a selected vehicle is used to perform the item delivery.); and 

• notify the user of the extracted available vehicle (See Fig. 8A, step 835 & [0078] – [0079], noting that a notification containing the location of the selected car to accept the delivery is provided to the user. As per [0059] & [0091], the information related to the delivery, including the car’s location, is presented on a user device “UE 101” of the user.”).   

Regarding the following limitation, 

• when a predetermined period before an end of a rental period during which the vehicle is rented to the user has been passed and the luggage has not been delivered, transmit a non- delivery notification to the provider of the delivery service, Beaurepaire, in [0043] & esp. [0052], discloses transmitting notifications to a “parcel delivery service” or a “parcel delivery person” which “may include information related to the delivery of the item,” which, as per at least [0078], is delivered to a vehicle which is reserved (i.e., rented) “for some specific time span,” which suggests, but does not explicitly disclose sending a notification at a certain time before the vehicle rental period ends. 

However, Erestam, in at least [0044] & [0048], teaches sending a “status report 333” to a “personnel device 50” at a predetermined period before an end of a rental period which indicates “the remaining time of the rental period” for an equipment reservation.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include sending a rental expiration reminder as in Erestam in the delivery system of Beaurepaire with the motivation to remind a user of an impending rental period deadline.

To the extent to which neither Beaurepaire nor Erestam appear to explicitly disclose wherein the notification is transmitted to a deliverer regarding an undelivered package, Thomas, in [0026], teaches that, “At the end of the delivery process, if the staff or the 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include sending a non-delivery notification to a delivery service provider as in Thomas in the delivery system of Beaurepaire with the motivation to indicate to the driver that there should be a package for this delivery location on the delivery vehicle, as evidenced by Thomas ([0026]).

As per claim 2, Beaurepaire / Erestam / Thomas discloses the limitations of claim 1. Beaurepaire further discloses:

• wherein the CPU is further configured to extract, from the vehicles, the available vehicle of which a parking place when the available vehicle is rented as the accommodation place of the object is within the predetermined range from a current position of the user or a designated position designated by the user, when the user issues the delivery request of the luggage to the provider (See [0058] & [0091], noting selecting a vehicle capable of accepting the delivery of an item from a pool of vehicles based on proximity to the user and being the car that is nearest to the user's current location.).

As per claim 3, Beaurepaire / Erestam / Thomas discloses the limitations of claim 1. Beaurepaire further discloses:

• wherein the CPU is further configured to extract the available vehicle from the vehicles when the user issues the delivery request of the luggage to the provider, the available vehicle being a vehicle for which a designated delivery date and time, the designated date and time being designated by the delivery request, is included in a period in which the available vehicle is able to be rented as the accommodation place of the object (See [0038] & [0050], noting that determining an available can to accept a 

As per claim 4, Beaurepaire / Erestam / Thomas discloses the limitations of claim 1. Beaurepaire further discloses:

• wherein the CPU is further configured to display, when the delivery request of the luggage is transmitted through a terminal carried by the user, the available vehicle, on a display device of the terminal (See Fig. 10B & [0091], noting displaying the vehicle selected to accept the delivery which is nearest the user’s location.).

As per claim 6, Beaurepaire / Erestam / Thomas discloses the limitations of claim 4. Beaurepaire further discloses:

• wherein the CPU is further configured to display a map image on the display device, and display a vehicle image corresponding to the available vehicle at a position on the map image, the position corresponding to a parking place when the available vehicle is rented as the accommodation place of the object, such that the vehicle image overlaps the map image at the position (See Fig. 10B & [0091], noting displaying the selected vehicle on a map.).  

As per claim 7, Beaurepaire / Erestam / Thomas discloses the limitations of claim 4. Beaurepaire further discloses:

• wherein the CPU is further configured to receive a reservation for the available vehicle, when the available vehicle is selected by a predetermined operation of the user 

As per claim 8, Beaurepaire / Erestam / Thomas discloses the limitations of claim 1. Beaurepaire further discloses:

• wherein the CPU is further configured to transmit key information, the key information being used to unlock a door for accessing the interior space of the available vehicle rented to the user, to both the user and the provider of the delivery service (See [0043], noting transmitting “subscription status information” to both the renting user (i.e., recipient) and the delivery service provider. As per [0039], “subscription status” information includes data comprising “subscription duration, start time of subscription, end time of subscription, payment mode etc.” associated with a car sharing service for the user. As per at least [0051], [0061], [0077], & [0081], the parcel delivery person uses the “subscription status information” to gain access to the delivery-accepting car to effect delivery of an item.).

As per claim 11, Beaurepaire / Erestam / Thomas discloses the limitations of claim 1. Beaurepaire further discloses:

• wherein the vehicles are temporarily rented as the accommodation place of the object to the user through a predetermined vehicle rental service (See at least [0039], [0050] – [0051], [0067], [0076] – [0078], noting renting a car via a predetermined “car sharing service” for which a user has a subscription. As per at least Abs., [0032] – [0033], the cars are used as temporary delivery locations for users.). 

claim 12, see the above relevant rejection of claim 1. Additionally, Beaurepaire further discloses an information processing method (Claim 1, [0003], [0007] – [0012], method of implementing invention) which is performed by an information processing device ([0011], [0055], [0060], [0062], [0105], methods implemented by computers).

As per claim 13, see the above relevant rejection of claim 1. Beaurepaire further discloses a non-transitory storage medium storing an information processing program, the information processing program causing an information processing device to execute the information processing method according to claim 12 (Claim 18, [0005], [0096] – [0098], [0101] – [0102]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire / Erestam / Thomas, in view of Seaman et al. (US 20180181126 A1).

As per Claim 5, Beaurepaire discloses the limitations of claim 4. Regarding the following limitation, 

• wherein the CPU is further configured to display the available vehicle on a predetermined web page of a web site corresponding to the delivery service or a window corresponding to an application program installed in the terminal to cooperate with the web site, when the user issues the delivery request of the luggage from the terminal by using the web site or the application program,

Beaurepaire discloses displaying the available vehicle via an interface displayed by an application program installed in the user terminal in Fig. 10B & [0025] & [0091]. As per Fig. 1 & [0033] – [0034], the user device comprises application 103. Also see [0044], noting that “content provider 117” provides “web content” to the UE 101, and “content provider 117 may also store content associated with the UE 101, the configuration platform 109, and the services 115 of the services platform 113.”



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an application installed on a user terminal in cooperation with a delivery service web site as in Seaman in the delivery system of Beaurepaire / Erestam / Thomas with the motivation “to allow a user to submit requests to transport cargo items,” as evidenced by Seaman ([0039]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire / Erestam / Thomas, in view of Rudduck et al. (US 20120235786 A1).

As per Claim 9, Beaurepaire discloses the limitations of claim 1. Regarding the following limitation, Beaurepaire, in [0052] - [0053], discloses sending notifications to the user, including “the subscription status of user” which, as per [0061], comprises an “end time of subscription,” which highly suggests, but does not appear to explicitly disclose what is taught by Rudduck:

• wherein the CPU is further configured to notify, when delivery of the luggage to the interior space of the available vehicle rented to the user has been completed, the user that reception of the luggage from the available vehicle has not been completed, when (i) a rental period in which the available vehicle is rented as the accommodation place of the object has expired or a time to expiration of the rental period is shorter than a predetermined time and (ii) the user has not received the luggage from the available vehicle (See [0040], noting that a recipient can rent a delivery enclosure for a predetermined time period to receive a shipment. As per [0130], a warning notification is 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the pick-up reminders as in Rudduck in the delivery system of Beaurepaire / Erestam / Thomas with the motivation “to provide a system for controlling access to a storage enclosure which can overcome drawbacks of” previous delivery systems, such as “efficient management of package deliveries [having been] …difficult or impossible to achieve,” as evidenced by Rudduck ([0039]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire / Erestam / Thomas, in view of Golduber (US 20180154867 A1).

As per Claim 10, Beaurepaire discloses the limitations of claim 1. Regarding the following limitation, 

• wherein the CPU is further configured to store reward information corresponding to a predetermined reward, the predetermined reward being given to providers of the vehicle,

Beaurepaire, in [0097], discloses a memory device for storing information, but does not appear to explicitly disclose storing “reward information.” However, Golduber, in at least [0027], teaches that data can include payment data, which is interpreted as reward information.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the payment data of Golduber for the stored information of 

To the extent to which Beaurepaire does not appear to explicitly disclose the following limitation, Golduber teaches this element: 

• update the reward information corresponding to a provider of a rented vehicle to information including addition of a new reward when the rented vehicle included in the vehicles is rented as the delivery destination of the luggage (See [0095], which described updating an owner’s account with by adding payment from a renter when the owner’s car is rented.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the pick-up reminders as in Rudduck in the delivery system of Beaurepaire / Erestam / Thomas with the motivation to provide “a unique system and service enables users to rent out or share their vehicles in a manner not requiring third party assistance or requiring a renter and owner to meet face-to-face,” as evidenced by Rudduck ([0019]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Luo et al. (US 20200090117 A1); Boccuccia et al. (US 20200074396 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447.  The examiner can normally be reached on Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686